DISMISS and Opinion Filed January 20, 2022




                                       In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                               No. 05-18-00468-CV

                   ADELPHI GROUP, LTD., Appellant
                                 V.
           DIVINE DINING, LLC D/B/A AS TACO CASA, Appellee

               On Appeal from the 134th Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. DC-17-16325

                        MEMORANDUM OPINION
                    Before Justices Myers, Molberg, and Garcia
                             Opinion by Justice Myers
      We reinstate this appeal.
      We abated this appeal on August 30, 2018 after appellee filed a suggestion of
bankruptcy. Before the Court is appellant’s motion to dismiss the appeal. Appellant
explains in the motion that it recovered on its claim in the bankruptcy court and that
the deadline to file claims or object to the bankruptcy trustee’s final report has
expired. Accordingly, we grant appellant’s motion and dismiss the appeal. See TEX.
R. APP. P. 42.1(a)(1).

                                           /Lana Myers//
                                           LANA MYERS
180468f.p05                                JUSTICE
                           Court of Appeals
                    Fifth District of Texas at Dallas
                                 JUDGMENT

ADELPHI GROUP, LTD., Appellant               On Appeal from the 134th Judicial
                                             District Court, Dallas County, Texas
No. 05-18-00468-CV          V.               Trial Court Cause No. DC-17-16325.
                                             Opinion delivered by Justice Myers.
DIVINE DINING, LLC D/B/A                     Justices Molberg and Garcia
TACO CASA, Appellee                          participating.

    In accordance with this Court’s opinion of this date, the appeal is
DISMISSED.

      It is ORDERED that each party bear its own costs of this appeal.


Judgment entered this 20th day of January, 2022.




                                       –2–